Citation Nr: 0112442	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  96-24 042	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to service connection for a learning disability.




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






INTRODUCTION

The veteran served in the Army from September 1983 to July 
1986, and from January 1988 to November 1988.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 RO decision that denied service 
connection for a learning disability.  The veteran failed to 
report for a Board hearing scheduled for February 1999.  In 
April 1999, the Board remanded the issue for additional 
development.  


FINDINGS OF FACT

The veteran did not have a head injury in service; a learning 
disorder did not begin during service, nor was any pre-
service learning disorder worsened by service; and the 
veteran's established service-connected conditions did not 
cause or worsen his learning disorder.


CONCLUSION OF LAW

A learning disability was not incurred in or aggravated by 
active service, and a learning disorder is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.306, 3.310, 4.9, 4.127 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the Army from September 1983 to July 
1986, and from January 1988 to November 1988.

Pursuant to the Board remand, pre-service July 1983 hospital 
treatment reports from Glynn Brunswick Memorial Hospital were 
obtained.  These records show the veteran was admitted to the 
hospital after he reportedly was struck on the head and right 
side of his face by another individual.  He reportedly passed 
out at the time of the incident and did not know how long he 
was unconscious.  He said he had headaches before the 
incident but they were more frequent since.  Physical 
examination showed a slight indentation of the left occipital 
area of the head, and there was swelling and a laceration of 
the right side of the face.  He was admitted with a 
laceration to the right side of the face lateral to the 
mouth, through and through, with muscle damage.  An EEG was 
normal.  The final diagnoses was laceration to the right face 
lateral to the mouth, through and through with muscle damage.  

The veteran's September 1983 service entrance examination 
showed neurological and psychiatric symptoms were normal.  On 
the medical history form, he indicated that he had had 
periods of unconsciousness, and that he had been treated in 
the past by Dr. Thompson and at a hospital in Brunswick, 
Georgia.  The reviewing examiner noted that the veteran 
reported he had previously sustained a "concussion (hit)" 
and had made a full recovery.  Associated with the September 
1983 service entrance examination is a report of a July 1983 
pre-service electroencephalogram (EEG) which apparently was 
prepared by Southeastern EEG Services Center in Jacksonville, 
Florida and sent to Brunswick Memorial Hospital and Dr. 
Thompson.  The service medical records from the veteran's 
first period of service show he was treated for a fractured 
nose in April 1984.  The records do not indicate how he 
sustained this injury, and do not suggest that he sustained 
any head trauma in that incident.  On his June 1986 service 
separation examination, the head, nose, and neurological and 
psychiatric systems were normal.  On the medical history 
portion of the service separation examination, he reported he 
fractured his nose in 1984 and it was noted he had no 
residual sequelae; he denied a history of a head injury.  

Most of the veteran's service medical and personnel records 
from his second period of service (January 1988 to November 
1988) were received after the Board remand.  These records 
are entirely negative for a head injury or learning 
disability.  At the October 1987 enlistment examination, all 
pertinent systems were normal, and on a medical history form 
the veteran denied a history of a head injury.  He underwent 
a routine mental status examination in June 1988, as part of 
proposed administrative discharge from service; findings were 
normal, and it was noted he expressed a strong desire to be 
separated from service.  On a June 1988 medical history form, 
the veteran denied a history of a head injury or psychiatric 
problems.  The veteran was not discharged at this time.  
Later service medical records, dated to October 1988, are 
negative for a head injury of psychiatric problems.  Service 
personnel records from November 1988 show the veteran was 
processed for administrative discharge due to his conduct 
including repeated failure to timely repair to his duty 
stations.  He was described as undependable.  A November 1988 
document shows that a service separation examination was 
neither elected nor required.  His service discharge document 
(DD Form 214) shows that he was discharged from this period 
of service, under honorable conditions, due to misconduct-
pattern of misconduct.

In October 1986 the veteran filed a claim for service 
connection for conditions that included hearing loss and 
residuals of a broken nose; no mention was made of any head 
injury.  

In October 1986 the RO granted service connection for 
bilateral hearing loss and residuals of a broken nose; both 
conditions were rated zero percent disabling 

The veteran underwent psychological-educational evaluations 
at the Kingsbury Center in April and May 1995.  He reported 
that he always had difficulty with reading, particularly with 
comprehension and retention of information.  It was noted 
that his parents had indicated in a questionnaire that, as a 
child, he had performed inconsistently in school and had 
particular difficulty in attending to detail, listening, and 
organizing his work.  It was noted that he had completed 2 
years of college after the military majoring in electronic 
engineering, but had great difficulty with academic courses.  
Following a comprehensive examination, it was noted that that 
the veteran's educational assessment revealed a pattern of 
weakness which was indicative of a specific learning 
disability involving visual processing speed, auditory 
processing, and visual motor integration.  It was recommended 
that the veteran undergo a hearing evaluation to determine 
the extent to which his hearing problems were affecting his 
learning. 

A June 1995 audiological assessment from the Hearing and 
Speech Center noted that the veteran related he had 
experienced problems with hearing and following directions 
while in elementary and secondary school.  It was noted that 
that it was highly probable that there was a functional 
nature to the hearing loss and malingering could not be ruled 
out.  A July 1995 VA audiological evaluation noted had no 
normal hearing, and the veteran complained of tinnitus. 

In August 1995, the veteran submitted a statement in which he 
said he had hearing loss due to noise exposure and that the 
hearing loss caused learning disabilities.  In another 
statement dated in August 1995, he claimed he was knocked 
unconscious during service in an injury in which he also 
broke his nose.  He said that this caused tinnitus and 
problems with audio-processing skills.  

In September 1995, the RO granted service connection and a 10 
percent rating for for tinnitus, and granted service 
connection and a noncompensable rating for onychomycosis of 
the feet.

In April 1996, the veteran claimed his disability could be 
attributed to a head injury, concussion, and acoustic trauma 
sustained during service. 

In an April 1996 psychological assessment report, Lorraine 
Brannon, Ph.D. indicated that the veteran had been examined 
in February and March 1996.  During the examinations, he 
indicated he had sustained head injuries in the military.  
Specifically, he related that on two different occasions in 
1985, he sustained a broken nose and was hit in the head with 
a pipe.  Dr. Brannon stated that the blows to the veteran's 
head might, in part, account for some of his processing 
difficulties. 

In a May 1996 statement, a neurology resident at the VA 
Medical Center (VAMC), Jeffrey Boxman, M.D., noted that the 
veteran was being treated for a post-traumatic brain injury.  
It was stated that the veteran's brain injury was the result 
of two in-service head injuries sustained in 1985.  It was 
noted that the veteran had brain injury residuals including 
cognitive slowing.  It was also noted that he was being seen 
at The Kingsbury Center and had learning disabilities 
involving visual processing, auditory processing, and visual-
motor integration. 

On an October 1996 VA compensation examination, the veteran 
reported he fractured his nose and was knocked unconscious 
(for a brief time) when he ran into the back of another 
soldier during field training exercises.  He said that since 
that incident he noticed he had cognitive difficulty, among 
other problems.  (He made no mention of being hit in the head 
with a pipe during active duty.)  It was noted that a VA 
evaluation showed a normal MRI of the brain, audiogram, and a 
brainstem auditory evoked response.  Following examination, 
it was opined that an association between the veteran's 
learning disorder and his head injury was difficult to 
evaluate as he had a previous childhood history of a learning 
disorder.  Further, it was opined that it was possible that 
his head injury had aggravated his learning difficulties but 
that his head injury was clearly not the sole cause of his 
learning disorder.   The diagnoses included post-traumatic 
headaches.

On an October 1996 VA audiological evaluation, the veteran's 
hearing was within normal limits, bilaterally.

In January 1997 the RO granted service connection and a 10 
percent rating for post-traumatic headaches.  (The rationale 
for the grant of service connection for that condition was 
not set forth in the rating decision.)

Additional evidence submitted in November 1997 includes 
copies of the veteran's pre-service school transcripts; these 
show most grades were below average.  Also submitted at that 
time was a letter from the veteran's mother.  She said her 
son had problems in school but did not have a learning 
disability before service.  She related he had problems since 
he left the Army, and she variously referred to an accident 
11 years ago or an accident in 1994 or 1995.

A June 1999 evaluation by Dr. Brannon relates that the 
veteran suffered from depression, anxiety, and paranoia which 
began in service; the doctor also related that the veteran 
had emotional difficulties from traumatic events experienced 
in the military.  Also submitted was the second page of a 
report from Dr. Brannon, in which it was stated that the 
veteran had depression, anxiety, paranoia, and dementia 
associated with brain trauma which possibly occurred as a 
result of a head injury he received in the military.

A July 1999 letter from the Kingsbury Center notes the 
previously reported findings from the 1995 psychological and 
educational evaluation at that facility.  

In May 2000 the veteran's aunt submitted a power of attorney 
form, in favor of her, executed by the veteran.  In an 
unsigned statement, purportedly by the veteran, it was 
claimed that his learning disability was aggravated by a head 
injury in service; it was stated that during service he was 
hit with a pipe and also broke his nose and was rendered 
unconscious when he ran into another servicemember's head 
during field training exercises.

On a June 2000 VA examination, the VA doctor noted that the 
examination was based on the medical records as well as a 
clinical interview with the veteran and his former fiancée.  
The doctor stated the veteran enlisted in the service in 
January 1988 and was discharged in November 1988, and that 
such discharge was related to the veteran having sustained a 
head injury while he was in the military.  The examiner noted 
that the veteran did not appear to be willing or possibly 
able to participate in the evaluation.  He gave information 
and displayed impairment of thought processes and 
communication.  He was not communicating unless he was asked 
the same question several times.  He was unsure of his date 
of birth, his age, the season of the year and guessed that 
his month of birth was November when in actuality it is 
December.  He was unable to give history of past or present.  
He stated he did not know what years he was in the service, 
how long he was in, or what branch of service he was in.  He 
did not speak more than one-word sentences.  He was 
unresponsive to questions, and it was difficult for the 
examiner to evaluate his flow of speech, ability to manage 
his affairs, etc.  It was noted, however, that he was able to 
maintain his personal hygiene and complete his activities of 
daily living alone.

At the June 2000 VA examination, the 1995 evaluation from the 
Kingsbury Center was noted.  The VA examiner noted that in 
the evaluation from the Kingsbury Center, the veteran was 
described as personable, with good social and expressive 
language skills, made a good effort at a number of difficult 
tasks, his cognitive and verbal skills were average, and his 
performance skills were a bit lower in the borderline average 
range.  The VA doctor from the June 2000 examination pointed 
out that it would be highly unusual for a patient with even a 
moderate to severe head injury to be so disoriented 13 years 
after his head injury, when in 1995, just 7 years after the 
head injury, he was actually fully oriented.

On the VA June 2000 VA examination, the VA doctor noted that 
the 1995 report showed the veteran was functioning in the low 
average to average range of intellectual functioning with 
some problems with speed of processing and with visual motor 
processing.  However, on the June 2000 evaluation interview, 
the veteran was presented far worse than in 1995.  He was 
completely unable to attempt any of the tests given him in 
1995 and was generally unresponsive and uncooperative with 
any requests from the examiner, except upon repeated 
questioning and strong insistence for a response.  At those 
times, he did respond.  Because of the inconsistency, the 
examiner administered a test for malingering, which is used 
to determine whether patients claiming memory problems were 
in fact effortfully producing this problem.  The veteran's 
performance was far worse than would be expected from someone 
with even a moderate to severe head injury.  The examiner 
noted that normally a patient's performance on this test 
would be 40 correct answers out of 50 questions from a 
patient with a significant head injury, but the veteran could 
only provide 20 correct answers out of 50 questions.  The VA 
examiner said this was far below the level of chance and 
suggested that the veteran was making an effort to produce 
incorrect answers and the appearance of a memory problem.  

The June 2000 VA examiner said that the common pattern for 
head injuries was for the patient to experience the most 
severe cognitive difficulties immediately following the head 
injury and for a few months thereafter.  At that point the 
brain heals and there is somewhat of an improvement in the 
cognitive functioning even though it may not return to 
baseline, but it is better than it was immediately following 
the head injury.  The cognitive deficit usually stabilizes 
and there is no change over the years unless there is another 
injury or insult to the brain.  The doctor noted that, as 
stated in DSM-IV, it is highly unusual for dementia due to a 
single head injury to be progressive in nature.  It was noted 
that the veteran appeared to stabilize until 1995, and 
between that point and this interview in June 2000, there was 
a dramatic decrement in function to the point where the 
veteran was almost completely unresponsive on interview.  The 
doctor said this was highly unusual for a patient with a head 
injury in 1988, and it was not a presentation, which would 
make sense, based on what is medically known about head 
injuries.  It was stated that thus, even if the veteran had 
some cognitive impairment related to his head injury, it 
appeared he was significantly exaggerating this head injury.  
The examiner further stated that based on the 1995 evaluation 
it was as likely as not that the head injury resulted in 
cognitive deterioration and exacerbated a learning 
disability, and based on the veteran's presentation, that was 
all that could be said about the veteran's head injury.  The 
diagnosis was major depression disorder.  The examiner added 
that it was difficult to evaluate the veteran's condition and 
that it was possible that depression was contributing to the 
veteran's difficulties, but it was not causing the observed 
problems, rather it appeared the veteran was exaggerating 
problems that may or may not have existed.

II.  Analysis

The veteran claims service connection for a learning 
disability.  Following the Board remand, all pertinent 
evidence has been developed to the extent possible, and there 
is no further VA duty to assist the veteran with his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

It appears the veteran primarily contends that he sustained a 
head injury during service which caused or aggravated his 
learning disability.  He also contends that an established 
service-connected disability, such as hearing loss, caused or 
aggravated his learning disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be granted for additional disability 
of a non-service-connected condition as the result of 
aggavation by a service-connected condition.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Developmental defects or mental deficiency are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to VA disability compensation.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 
(1992).

There is evidence, including school records, indicating the 
veteran had learning problems before service.  The evidence 
also shows that he sustained a head injury with concussion in 
July 1983, prior to service.  During the veteran's first 
period of service, from September 1983 to July 1986, he 
sustained a simple nose fracture, and there is no indication 
in the service records that such incident, or any other 
incident, involved a head injury.  Records from this period 
of service also do not refer to a learning disorder, nor do 
they show any worsening of a pre-service learning problem.  
Medical records from the veteran's second period of service, 
January 1988 to November 1988, show no head injury, and no 
learning problem or worsening of a pre-service learning 
problem.  A statement from the veteran's mother includes a 
reference to a head injury in 1994 or 1995, although that 
incident is not fully documented.  The first post-service 
medical evidence of a learning disability is the 1995 
psychological-educational evaluation at the Kingsbury Center.  
At that time it was reported that that he had problems 
learning since he was a child and testing was consistent with 
a learning disability.  No mention was made of any head 
injury.  A number of medical records since 1995 note a 
learning problem, and some of the records relate the problem 
to a purported head injury in service (various dates for the 
service head injury are related, including during both of the 
veteran's periods of service).

With respect to the veteran's contention that he has a 
learning disability as the result of a head injury during 
service, the service records reveal no such injury, and in 
fact include negative findings and history as to a head 
injury.  Rather, the contemporaneous evidence reflects that 
he sustained a head injury with concussion prior to service, 
no head injury during either period of service, and possibly 
a head injury many years after service.  The Board notes that 
the RO has granted service connection for post-traumatic 
headaches and the service medical records show he sustained a 
fractured nose in service; nevertheless, there is no credible 
record of any head injury in service.  The various post-
service medical reports, which attribute the veteran's 
learning problem to a purported head injury in service, have 
no probative value, as they are based on an erroneous factual 
predicate.  Reonal v. Brown, 5 Vet.App. 458 (1993).  Moreover 
the report of the VA doctor who examined the veteran in 2000, 
and who apparently (and erroneously) accepted the veteran's 
history of a service head injury, pointed out that the 
veteran's medical presentation over the years since service 
was not consistent with a head injury.  Moreover, the medical 
evidence contains no logical basis for finding that the 
veteran's service-connected conditions, such as hearing loss, 
caused or worsened his learning problems which have existed 
since childhood. 

The weight of the evidence is against either direct or 
secondary service connection for a learning disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a learning disability is denied.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

